Allen, J.
The right of the plaintiff to redeem depends upon the validity of the sale made under the power contained in the mortgage, executed by him.
If the sale can be upheld, the defendant Heath is the owner of the land, and if not, the deed to him is operative only as an equitable assignment of the notes and mortgage, and the plaintiff, nothing else appearing, is entitled to an accounting.
The sale is attacked by the plaintiff upon two grounds: (1)' That the mortgage, although containing a provision that the land may be sold upon failure to pay either note, does not provide that, upon such failure the whole indebtedness shall become due, and that, therefore, no sale could be made until the maturity of the last note. (2) That the mortgage requires the notice of sale to be posted at the courthouse door and four other public places, and it was in fact posted at the courthouse door and three other public places.
(1) The mortgage contains the express stipulation that the land may be sold upon failure to pay either note, and requires the proceeds of sale to be applied to “the principal and interest which shall be then due on the said bonds.” The language is clear and' the intention of the parties easily ascertained, and we must give effect to it. It is permissible to provide that the whole debt shall become due upon failure to pay any part, but not essential to the exercise of the power of sale. Gore v. Davis, 124 N. C., 234.
(2) The second question is more serious. Powers of sale in a mortgage are contractual, and as there are many opportunities for oppression in their enforcement, courts of equity are disposed to scrutinize them, and to hold the mortgagee to the letter of the contract. If a different view should prevail; and we could dispense with some stipulation in the power because we could not see that injury had ensued from failure to observe it, we could practically destroy the contract of the parties.
The view taken by the courts of such powers is illustrated by what is said in Kornegay v. Spicer, 76 N. C., 97: “The idea of allowing the mortgagee to foreclose the equity of redemption by a sale made by himself, instead of a decree for foreclosure and a sale made under the order of the court, was yielded to, *234after great hesitation, on the ground that, in a plain case, when the mortgage debt was agreed on and nothing else was to be done except to sell the land, it would be a useless expense to force the parties to come into equity when there were no equities to be adjusted, and the mortgagor might be reasonably assumed to have agreed to let a sale be made after he should be in default. But this power of sale has always been watched with great jealousy.” And in Shew v. Call, 119 N. C., 453: “Mortgages with power of sale are not looked upon with disfavor as they once were. But courts of equity, or of equitable jurisdiction, will still guard the rights of the mortgagor with jealous care.” And in Flemming v. Barden, 127 N. C., 217: “The practice of inserting powers of sale in mortgages was recognized by this Court- with great reluctance, and has always been regarded with extreme jealousy, but not now with the same disfavor.”
In the case of Brett v. Davenport, 151 N. C., 59, the effect of'failure to advertise according to the terms of the mortgage was directly involved, and Justice Ilolce, speaking to that question, says: “Again, it appears that at the time of the first sale, or attempted sale, the property had not been advertised 'according to law or as required by the terms of the deed of trust under which he had sold,’ and. on such facts it is very generally held, uniformly, so far as we have examined, that a sale would have been invalid. In an instrument of this kind the law is that a statutory requirement or contract stipulation in regard to notice is of the substance, and unless complied with a sale is ineffective as a foreclosure, and even when consummated by deed the conveyance only operates to pass the legal title, subject to certain equitable rights in the purchaser, as of subrogation, etc., in case he has paid the purchase money in good faith.”
The decisions in other States seem also to be practically uniform that there must be a strict compliance with the terms of the mortgage' before the power can be exercised.
In 27 Cyc., 1465, the rule is stated that, “A power of sale contained in a mortgage or deed of trust must be strictly pursued, and all its terms and conditions complied with, in order to render the sale valid”; and again on page 1466 : “It is essential to the validity of a sale under a power in a mortgage or deed-*235of trust, to comply fully witb its requirements as to giving notice of the sale”; and on page 1472: “Directions of the statute or of the mortgage as to the length of time the notice must be published, or the number of times it must appear, are imperative, and a sale made without strict compliance therewith is invalid and passes no title”; and the text is supported by the cases cited in the notes. Thornton v. Boyden, 31 Ill., 210; Bigler v. Waller, 81 U. S., 304; Hall v. Towne, 45 Ill., 495; Shillaber v. Robinson, 97 U. S., 77; Sears v. Livermore, 17 Iowa, 297; Preston v. Johnson, 105 Va., 240.
In Sears v. Livermore, supra, it was held that a sale under the power in a mortgage was invalid, when the mortgage required the notice to be posted on the door of a hotel, and it was posted nearby, because of the refusal of the proprietor of the hotel to permit it to be placed on the door; and this was approved in Preston v. Johnson, supra, in which the Court quotes with approval what is said by Mr. Freeman in a note to Tyler v. Herring, 19 Am. St., 263, as follows: “Where the instrument creating the trust has given directions concerning the mode of sale, they must be substantially pursued. Any direction regarding the notice of sale is material, and the trustee is not at liberty to disobey it. His sale made without complying with it will, in most jurisdictions, be regarded as either absolutely void or as liable to be vacated upon complaint of any person interested in the execution of the trust.”
In Moore v. Dick, 187 Mass., 208, a sale was declared void when the notice of sale, instead of being published in a certain weekly newspaper named in the power of sale, was published in a daily newspaper of another name, printed by the same proprietor and issued from the same office, and the Court says: “It is familiar law that one who sues under a power must follow strictly its terms. If he fails to do so, there is no valid execution of the power, and the sale is void.”
This case was approved in Chace v. Morse, 189 Mass., 561, and the Court there distinguishes between irregularities which avoid the sale and those that do not. The Court says: “The distinction between the two classes of cases has not been very clearly defined, and the decisions in the different jurisdictions do not entirely agree. It has repeatedly been said that, in order *236to make a valid sale under a power in a mortgage, tbe terms of tbe power must be strictly complied witb. Roarty v. Mitchell, 7 Gray, 243; Smith v. Provin, 4 Allen, 516; Bigler v. Waller, 14 Wall., 297; Shillaber v. Robinson, 97 U. S., 68. Where tbe sale is to foreclose a mortgage for a breach of the condition, there is no authority to sell unless there is a breach, and an attempted sale would be without effect upon the right of redemption. So, where a certain notice is prescribed, a sale without any notice, or upon a notice lacking the essential requirements of the written power, would be void as a proceeding for foreclosure. Moore v. Dick, 187 Mass., 207. But if everything is done upon which jurisdiction and authority to make a sale depend, irregularities in the manner of doing it, or in the subsequent proceedings, which may affect injuriously the rights of the mortgagor, do not necessarily render the sale a nullity.”
Perry on Trusts, sec. 602p and 602q, declares the same principle. It says: “It must be constantly borne in mind that the power of sale given in the deed or mortgage must be strictly followed in all its details. The power of transferring the property of one man to another must be followed strictly, literally, and precisely. Such a power admits of no substitution and of no equivalent, even in unimportant details. If the power contains the details, the parties have made them important; and no change can be made even if the mortgagor would be benefited thereby, nor if a statute provides a different manner. If the power is not executed as it is given, in all particulars, it is not executed at all, and the mortgagor still has his equity of redemption.” “If the form of notice, and the manner of giving it, whether by posting in public places or by advertising in a newspaper, are prescribed in the power, they must be strictly followed; and if the particular place of notice is named, notice must be posted in that place; if the newspaper is named, publication of notice must be made in that paper. It is not necessary to give other notice of the sale than that prescribed in the power, hut it is necessary to follow the power in good faith. If the notice named in power cannot be given, as if the newspaper named has ceased to be published, the mortgagees cannot sell without recourse to a court of equity.”
*237It will be noted that the -mortgage before us and the sale thereunder antedate the act of 1905, which is now a part of section 641 of the Revisal, providing that no sale, shall be made under a mortgage, etc., thereafter executed, until notice of such sale shall be posted at the courthouse door and three other public places, and the effect of that statute is not before us.
We conclude, therefore, that we cannot disregard the requirements ' of the mortgage, and that the sale is invalid, because notice thereof was not given in accordance with its terms.
If the sale is invalid, the purchaser Heath had notice thereof, because it is recited in his deed that notice of sale was posted at the courthouse door and three other public places, and as the mortgage is a necessary link in his chain of title, he is charged with notice that it required a publication at four other public places. Thompson v. Blair, 7 N. C., 591; Holmes v. Holmes, 86 N. C., 209.
The defendants contend, however, that if it is held that it was necessary to publish the notice of sale at four other public places, the failure to' do so is an irregularity, that the sale was not absolutely void, and that the plaintiff by acquiescence has ratified the sale,, or by renting from the purchaser is estopped to deny its validity.
It is true that the mortgagor may, by acquiescence in the conduct of the sale, be precluded from questioning its irregularity (Lunsford v. Speaks, 112 N. C., 612), but there can be no acquiescence without knowledge, and it is a fact established in this ease that the plaintiff did not know of the irregularity in the sale at the time he rented from the purchaser, nor until a short time before this action was commenced.
In Pence v. Langdon, 99 U. S., 578, it is said: “Acquiescence and waiver are always questions'of fact. There can be neither without knowledge. The terms import this foundation for such action. One cannot waive or acquiesce in a wrong while ignorant that it has been committed. Current suspicion and rumor are not enough. There must be knowledge of facts which will enable the party to take effectual action. Nothing short of this will do,” and the plaintiff cannot be held to be negligent in assuming the sale to be regular, when the presumption is that *238it was advertised according to law. Lunsford v. Speaks, 112 N. C., 612; Cawfield v. Owens, 129 N. C., 288.
Nor does tbe rental of tbe land estop tbe plaintiff from asserting bis equity to redeem. At tbe time be rented, be tbougbt tbe sale was regular, and be entered into tbe contract of rental in ignorance of tbe fact tbat be bad tbe right to redeem; but aside from tbis, tbe relation of mortgagor and mortgagee being established, a court of equity would give effect to such an agreement only so far as is necessary to protect tbe rights of tbe mortgagee.
Tbe rights of tbe mortgagor in possession are almost identical with those of a vendee in a bond for title, and it has been held repeatedly tbat, while tbe vendee may, under some circumstances, rent from tbe vendor, and thereby confer tbe right to enforce payment of tbe rent under tbe landlord and tenant act, tbat tbis -alone does not impair tbe equity in tbe vendee, and tbat tbe rents collected must be applied to tbe debt. Taylor v. Taylor, 112 N. C., 27; Crinkley v. Edgerton, 113 N. C., 444; Jones v. Jones, 117 N. C., 257.
We conclude, therefore, tbat there is no error, and tbe judgment must be affirmed.
Tbis result does not seem to be unjust to tbe purchaser, as he has received more from tbe plaintiff and tbe land than be agreed to pay tbe mortgagee.
Affirmed.